DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2020 and 07/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 04/10/2020 are accepted by the Examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because:
Uses phrases which can be implied, such as, “Disclosed are” (see line 1).
The Preliminary amendment filed on 04/10/2020 seems to be improper because the abstract and the amendments to the abstract should be filed on a separate sheet.
  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 18-19 do not belong to one of the four categories of: a process, machine, manufacture, or composition of matter.
Regarding claims 18-19, claims 18-19 are rejected because it is claiming a data structure that is not claimed as “embodied in a non-transitory computer-readable storage media”, and data structures not claimed as embodied in a non-transitorv computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se 
The specification doesn’t disclose specifically what “A computer-readable storage medium” means. Under broadest reasonable interpretation, such a computer-program product would include a carrier wave or signal which fails to claim a statutory category of invention under 35 USC 101. See MPEP 2106(11) and 2106.07(c).
The specification doesn’t disclose specifically what “A computer program product” means. Under broadest reasonable interpretation, such a computer-program product would include a carrier wave or signal which fails to claim a statutory category of invention under 35 USC 101. See MPEP 2106(11) and 2106.07(c).
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer programs' functionality to be realized. In contrast, a claimed non-transitorv computer-readable medium encoded with a computer program 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 17-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 106022317 A) in view of Yan (CN 104143079 A).
Regarding claims 1 and 17-19, Song discloses acquiring a human face image to be classified (paragraph [0081]-[0121] Song specifically discloses “In step 11, the convolutional divine loop model is used to extract the human crotch feature vector of the human crotch image. Human crotch feature vectors include: freak image features and facial scaly features” … “Convolutional neural network model is used to wait for the human crotch feature vector extracted from the human crotch image In addition to including facial features, including the above-mentioned facial features of other people’s race classification, gender classification and age classification are sequentially performed on the textural features of the effective regional images according to a race classifier, a gender classifier and an age classifier to obtain the race attribute, gender attribute and age attribute of the face” … “According to the scale classification device, the gender classification device and the age classification device in turn, the texture characteristics of the effective giant min image are recorded. According to the classification of ethnicity, gender, and age, the human crotch scale, gender, and age are obtained” … “Build the scale family divider, gender divider and age divider in sequence”) Song and Yan are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claims 2 and 20, Song and Yan disclose claims 1 and 17, Yan also discloses a first classification set and a second classification set, the first classification set identifies the gender information of the human face image according to the intermediate data output by the convolutional layer of the convolutional neural network mode,; and the second classification set carries out the pre-set content understanding classification on the human face image in the range defined by the gender information according to the final data output by the convolutional layer of the convolutional neural network model (abstract claims 1 and 6 Yan specifically discloses “The invention race classification, gender classification and age classification are sequentially performed on the textural features of the effective regional images according to a race classifier, a gender classifier and an age classifier to obtain the race attribute, gender attribute and age attribute of the face” … “According to the scale classification device, the gender classification device and the age classification device in turn, the texture characteristics of the effective giant min image are recorded. According to the classification of ethnicity, gender, and age, the human crotch scale, gender, and age are obtained” … “Build the scale family divider, gender divider and age divider in sequence”).
Regarding claims 3 and 21, Song and Yan disclose claims 2 and 20, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that the first classification set at least comprises two fully connected layers and one classification layer, the first classification set takes intermediate data output by a penultimate convolutional layer in convolutional layers as an input signal, the second classification set comprises at least two fully connected layers and one classification layer, and the second classification set takes final data output by a last convolutional layer in the convolutional layers as an input signal because it one of a finite number of possibilities to for the convolutional neural network 1 or more layers (see KSR above)

Regarding claims 7 and 25, Song and Yan disclose claims 1 and 17, Song also discloses grading a beauty score of the human face image in the range defined by the gender information according to the final data output by the convolutional layer of the convolutional neural network model, so that data for deciding a beauty score output by the convolutional neural network model comprises difference attribute data for distinguishing different genders (paragraph [0090] Song specifically discloses “In order to improve the accuracy” … “feature vector includes: facial image features, gender features, for accurate scores Two people with similar facial features and different genders; or, the human crotch feature vector includes: facial features, human scale features Signs are used to accurately divide two people with similar facial features and different scales”). Yan also discloses grading a beauty score of the human face image whites’ score function” … “specific unit 304c, used to create the age score of the scales and gender”)
Regarding claims 8 and 26, Song and Yan disclose claims 1 and 17, Yan also discloses image similarity comparison, race classification identification, or age identification (claim 11 Yan specifically discloses “perform the sorting of race, gender, and age to get the person”)
Claims 5-6 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Yan as applied to claim 4 above, and further in view of Ratnesh (US 20200097742 A1).
Regarding claims 5 and 23, Song and Yan disclose claims 4 and 22, Song also discloses inputting the training sample set into the convolutional neural network model, and acquiring a gender classification result output by the first classification set, comparing whether the marked gender information is consistent with the gender classification result, repeatedly, cyclically and iteratively updating weights of convolutional layers in front of the first classification set until the marked gender information is consistent with the gender classification result when the marked gender information is inconsistent with the gender classification result, and maintaining the weights of the convolutional layers in front of the first classification set when the marked gender information is consistent with the gender classification result (paragraph [0113]-adjust the thread of the convolutional nerve model, to determine the value of the convolutional neural network model” … “Before vector extraction, it is necessary to adjust the depth model to determine the best value of the connection of each section” … “Among them, when the deep model is used to adjust “ … “you can accurately adjust the image of the pre-existing person's”). Song and Yan don’t specifically disclose using a loss stop function. Ratnesh discloses using a loss stop function (abstract figure 1 Ratnesh specifically discloses “To accurately and efficiently learn the embedding space, the neural network may be trained using a contrastive loss function or a triplet loss function”). Song, Yan and Ratnesh are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Song and Yan the loss stop function disclosed by Ratnesh. The suggestion/motivation for doing so would have been to be able to accurately and efficiently learn the embedding space (Ratnesh abstract).
Regarding claims 6 and 24, Song, Yan and Ratnesh disclose claims 5 and 23, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art inputting the training sample set into the convolutional neural network model, and acquiring an excitation classification result output by the second classification set, comparing whether the desired classification information is consistent with the excitation classification result by using the loss stop function, repeatedly, cyclically and iteratively updating weights of convolutional layers between the first classification set and the second classification set until the desired classification adjust the thread of the convolutional nerve model, to determine the value of the convolutional neural network model” … “Before vector extraction, it is necessary to adjust the depth model to determine the best value of the connection of each section” … “Among them, when the deep model is used to adjust “ … “you can accurately adjust the image of the pre-existing person's”) Ratnesh also discloses inputting the training sample set into the convolutional neural network model, and acquiring an excitation classification result output by the second classification set, comparing whether the desired classification information is consistent with the excitation classification result by using the loss stop function, repeatedly, cyclically and iteratively updating weights of convolutional layers between the first classification set and the second classification set until the desired classification information is consistent with the excitation classification result when the desired classification information is inconsistent with the excitation classification result, and maintaining the weights of the convolutional layers between the first classification set and the second classification set when the marked gender information is consistent with the gender classification result (Ratnesh specifically discloses “To accurately and efficiently learn the embedding space, the neural network may be trained using a contrastive loss function or a triplet loss function. In addition, to further improve accuracy and efficiency, a sampling technique--referred to herein as 
Claims 1-4, 7-8, 17-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180150684 A1) in view of Xiong (US 20140341422 A1).
Regarding claims 1 and 17-19, Wang discloses acquiring a human face image to be classified (abstract claim 1 Wang specifically discloses “receiving, by a computer, an input face image which is primarily occupied by a human face”); inputting the human face image into a pre-set convolutional neural network model, and identifying gender information of the human face image according to intermediate data output by a convolutional layer of the convolutional neural network model (abstract claim 1 Wang specifically discloses “A method for performing age and gender estimation on face images using a small-scale convolutional neutral network (CNN) module”); and carrying out pre-set content understanding classification on the human face image in a range defined by the gender information according to final data output by the convolutional layer of the convolutional neural network model, so that data for deciding a classification result output by the convolutional neural network model (abstract claim 1 Wang specifically discloses “processing the set of merged feature maps with two or more fully-connected layers to generate one or both of age and gender classifications for the person in the input face image”.) 

    PNG
    media_image1.png
    343
    841
    media_image1.png
    Greyscale

Wang doesn’t specifically discloses difference attribute data for distinguishing different genders. Xiong discloses difference attribute data for distinguishing different genders (abstract claim 1 Xiong specifically discloses “Systems and methods are provided for facial property identification. For example, an image sample is acquired; a first effective area image of a face is acquired in the image sample; first textural features of the first effective area image are extracted: and the first textural features of the first effective area image are classified by race, gender and age using a race classifier, a gender classifier and an age classifier successively to obtain a race property, a gender property and an age property of the face”) 

    PNG
    media_image2.png
    485
    472
    media_image2.png
    Greyscale


Regarding claims 2 and 20, Wang and Xiong disclose claims 1 and 17, Xiong also discloses a first classification set and a second classification set, the first classification set identifies the gender information of the human face image according to the intermediate data output by the convolutional layer of the convolutional neural network mode,; and the second classification set carries out the pre-set content understanding classification on the human face image in the range defined by the gender information according to the final data output by the convolutional layer of the convolutional neural network model (abstract claim 1 Xiong specifically discloses “Systems and methods are provided for facial property identification. For example, an image sample is acquired; a first effective area image of a face is acquired in the image sample; first textural features of the first effective area image are extracted: and the first textural features of the first effective area image are classified by race, gender and age using a race classifier, a gender classifier and an age classifier successively to obtain a race property, a gender property and an age property of the face”).
Regarding claims 3 and 21, Wang and Xiong disclose claims 2 and 20, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that the first classification set at least comprises two fully 
Regarding claims 4 and 22, Wang and Xiong disclose claims 2 and 20, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that acquiring a training sample set marked with gender information and desired classification information inputting the training sample set into the convolutional neural network model to train the first classification set until the first classification set is convergent, inputting the training sample set into the convolutional neural network model after the first classification set is convergent, training the second classification set until the second classification set is convergent, and inputting the training sample set into the convolutional neural network model after the second classification set is convergent, and finely adjusting the first classification set and the second classification set by using a pre-set learning rate until the convolutional neural network model is in a convergent state (see KSR above).
Regarding claims 7 and 25, Wang and Xiong disclose claims 1 and 17, Wang also discloses grading a beauty score of the human face image in the range defined by the gender information according to the final data output by the convolutional layer of the convolutional neural network model, so that data for deciding a beauty score output detection confidence scores in the detection outputs to only keep those input image patches with face detection confidence scores greater than a threshold values”). 
Regarding claims 8 and 26, Wang and Xiong disclose claims 1 and 17, Xiong also discloses image similarity comparison, race classification identification, or age identification (abstract claim 1 Xiong specifically discloses “Systems and methods are provided for facial property identification. For example, an image sample is acquired; a first effective area image of a face is acquired in the image sample; first textural features of the first effective area image are extracted: and the first textural features of the first effective area image are classified by race, gender and age using a race classifier, a gender classifier and an age classifier successively to obtain a race property, a gender property and an age property of the face”).
Claims 5-6 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Xiong as applied to claim 4 above, and further in view of Ratnesh (US 20200097742 A1).
Regarding claims 5 and 23, Wang and Xiong disclose claims 4 and 22, Wang and Xiong don’t specifically disclose inputting the training sample set into the convolutional neural network model, and acquiring a gender classification result output by the first classification set, comparing whether the marked gender information is 

    PNG
    media_image3.png
    370
    800
    media_image3.png
    Greyscale


Regarding claims 6 and 24, Wang, Xiong and Ratnesh disclose claims 5 and 23, Ratnesh also discloses inputting the training sample set into the convolutional neural network model, and acquiring an excitation classification result output by the second classification set, comparing whether the desired classification information is consistent with the excitation classification result by using the loss stop function, repeatedly, cyclically and iteratively updating weights of convolutional layers between the first classification set and the second classification set until the desired classification information is consistent with the excitation classification result when the desired classification information is inconsistent with the excitation classification result, and maintaining the weights of the convolutional layers between the first classification set and the second classification set when the marked gender information is consistent with the gender classification result (Ratnesh specifically discloses “To accurately and efficiently learn the embedding space, the neural network may be trained using a contrastive loss function or a triplet loss function. In addition, to further improve accuracy and efficiency, a sampling technique--referred to herein as batch sample--may be used to identify embeddings, during training, that are most meaningful for updating parameters of the neural network”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kwak (US 20180121748 A1) discloses method and apparatus to recognize object based on attribute of object and train.
Machine English translation of Song (CN 106022317 A) 
Machine English translation of Yan (CN 104143079 A).
Machine English translation of Binchuan (CN 105718869 A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JUAN A TORRES/           Primary Examiner, Art Unit 2636